DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.
 
Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 103 rejections of claims 1-8, 30 over Song in view of Kanehiro as the primary combination of references, are withdrawn due Applicant’s amendment filed on November 24, 2020.
The 35 U.S.C. 103 rejections of claims 11-19 over Song in view of Kanehiro and Shen, as the primary combination of references, are withdrawn due Applicant’s amendment filed on November 24, 2020.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 13-14 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which the respective claim depends.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Song3 (US 2015/0378193) in view of Song (US 2016/0170268) and Kanehiro (US 2015/0085236).
Regarding claim 1, Song3 teaches a liquid crystal display ([0007], display device 10 [0091]) comprising: a first substrate (BS1 [0092]); a second substrate (BS2 [0110]) overlapping the first substrate BS1 and spaced apart therefrom (Fig. 4); a liquid crystal layer (LCL [0091]) between the first substrate BS1 and the second substrate BS2 (Fig. 4), and comprising liquid crystal molecules (LC [0121]); a first alignment layer (PAL1 [0123]) between the first substrate BS1 and the liquid crystal layer LCL (Fig. 4), and a 
However, Song teaches that in a liquid crystal display (500C [0063]) comprising: a first substrate (200C [0067]); a second substrate (100C [0067]) overlapping the first substrate 200C and spaced apart therefrom (Fig. 3); a liquid crystal layer (300C [0087]) between the first substrate 200C and the second substrate 100C (Fig. 3), and comprising liquid crystal molecules (LC1, LC2 [0063]); a first alignment layer (AL2-1C [0079]) between the first substrate 200C and the liquid crystal layer 300C (Fig. 3), and a plurality of protrusions (AL2-2C [0078]) between the first alignment layer AL2-1C and the liquid crystal layer 300C (Fig. 3), wherein the first alignment layer AL2-1C comprises a photoinitiator (polymerization initiator [0079] absorbs ultraviolet (UV) light … to promote a light polymerization reaction of reactive mesogen [0098]), and the plurality of protrusions AL2-2C comprise a polymerization product of the photoinitiator (stabilized by a polymerization initiator [0106]) and a reactive mesogen (polymerized reactive mesogen [0106]), the plurality of protrusions AL2-2C can further comprise some imide groups albeit much less than the first alignment layer AL2-1C ([0080]), and that the photoinitiator and a vertical alignment additive (vertical aligner [0079]) can be introduced 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have further comprised a vertical alignment additive in the polymerization product of the plurality of protrusions PTL1 of the liquid crystal display of Song3, in order to obtain the desired vertical alignment characteristics, as taught by Song.
Song3, as modified by Song, fails to teach that the vertical alignment additive is less reactive than the photoinitiator in a wavelength range of 300 nm to 350 nm.
However, Kanehiro teaches that in a liquid crystal display ([0120]), a polymerization product (PSA layer 17 [0121]) formed between a first substrate (12 [0120]) and a liquid crystal layer (15 [0121], Fig. 4), comprises a photoinitiator (benzophenone bifunctional methacrylate monomer represented by the formula (11) [0139] absorbs light … and can therefore initiate the polymerization [0138]), and a vertical alignment additive (biphenyl monofunctional acrylate monomer represented by the formula (12) [0139], vertical alignment [0140]), wherein the photoinitiator (formula (11)) is selected to absorb light ([0138]) that is required to initiate polymerization ([0138]) of the vertical alignment additive (biphenyl monofunctional acrylate monomer represented by the formula (12) [0139], vertical alignment [0140]) in a wavelength of 330 nm ([0135]) which is within the claimed range of 300 nm to 350 nm, for the purpose of providing the desired polymerization at a light wavelength that does not have a negative impact on the reliability of the liquid crystal molecules ([0138]).  Accordingly, the photoinitiator is selected such that the vertical alignment additive is less reactive than the photoinitiator in a wavelength range of 300 nm to 350 nm.

In addition, Song3 fails to teach that the liquid crystal layer LCL further comprises the vertical alignment additive.
However, Song3 teaches that the plurality of protrusions PTL1 between the first alignment layer BS1 and the liquid crystal layer LCL (Fig. 4) result from polymerization of the reactive mesogen RM ([136]) that is added to the liquid crystal layer LCL ([0115]).
Kanehiro teaches that the vertical alignment additive (biphenyl monofunctional acrylate monomer represented by the formula (12) [0139], vertical alignment [0140]) is added to the liquid crystal layer (liquid crystal composition [0139]) as a reactive mesogen (biphenyl monofunctional acrylate monomer represented by the formula (12) [0139]), for the purpose of providing the desired polymerization product with the desired vertical alignment characteristics ([0140]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have added the vertical alignment additive to the reactive mesogens RM in the liquid crystal layer LCL, to obtain the plurality of protrusions PTL1 comprising the 
	In addition, Song3 teaches that the liquid crystal display is a curved liquid crystal display ([0091]), wherein each of the liquid crystal molecules LC1 adjacent to the first substrate BS1 are aligned at the same pretilt angle (first pretilt angle [0020], Fig. 4), each of the liquid crystal molecules LC2 adjacent to the second substrate BS2 are aligned at the same pretilt angle (second pretilt angle [0020], Fig. 4), and the pretilt angle of the liquid crystal molecules LC1 adjacent to the first substrate BS1 is different from the pretilt angle of the liquid crystal molecules LC2 adjacent to the second substrate BS2 ([0020] Fig. 4).
Regarding claim 2, Song3 teaches that the photoinitiator can be a benzophenone ([0131]).
Kanehiro teaches that the photoinitiator is a benzophenone (formula (11) [0139]), for the purpose of providing the desired polymerization at a light wavelength that does not have a negative impact on the reliability of the liquid crystal molecules, as described above.
Regarding claim 4, although Song3 teaches that very few of the plurality of protrusions (PTL2 [0154]) are present between the second substrate BS2 and the liquid crystal layer LCL (Fig. 4) due to a process error ([0154]), Song3 fails to teach that no protrusion of the plurality of protrusions is present between the second substrate BS2 and the liquid crystal layer LCL.

Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided an embodiment where no protrusion of the plurality of protrusions is present between the second substrate BS2 and the liquid crystal layer LCL in the liquid crystal display of modified Song3, in order to obtain the desired pretilt angle, as taught by Song.  
Regarding claim 5, Song3 teaches that liquid crystal molecules LC1 adjacent to the first substrate BS1 are aligned at a pretilt angle (Fig. 4), and that liquid crystal molecules LC2 adjacent to the second substrate BS2 are aligned at an angle perpendicular to the second substrate BS2 (Fig. 4).
Regarding claim 6, Song3 teaches that a difference between the pretilt angle of the liquid crystal molecules LC1 adjacent to the first substrate BS1 and the pretilt angle of the liquid crystal molecules LC2 adjacent to the second substrate BS2 can be 10 degrees (90 [0022] minus 80 [0021]) which is within the claimed range of 0.2 degree or greater.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Song3 in view of Song and Kanehiro, as applied to claims 1-2, 4-6 above, and further in view of Lan, CN 105733608 (US 2018/0120652 is used here).
Song3, as modified by Song and Kanehiro, teaches the liquid crystal display comprising the plurality of protrusions comprising the polymerization product of a photoinitiator, a reactive mesogen and a vertical alignment additive, as described above.  Modified Song fails to teach that the vertical alignment additive comprises a hydroxyl group at an end thereof, and further, that the vertical alignment additive does not comprise a biphenyl structure, and comprises two end groups represented by Chemical Formula 6 of Applicant.
However, Lan teaches that in a liquid crystal display ([0084]), a vertical alignment additive that is included in a polymerization product (polymer [0078]) comprised in a plurality of protrusions (polymer film 42 include plural projections [0080], Fig. 7), can comprise a hydroxyl group at an end thereof (-OH [0079]), does not have to comprise a biphenyl structure (as opposed to a terphenyl structure [0079]) and can comprise two end groups represented by Chemical Formula 6 of Applicant ([0079]), for the purpose of providing the desired vertical alignment characteristics.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a vertical alignment additive comprising a hydroxyl group at an end thereof, which does not comprise a biphenyl structure, and comprises two end groups represented by Chemical Formula 6 of Applicant, in place of or along with the vertical alignment additive that is included in the polymerization product comprised in . 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-12, 15-19 are allowed.

Response to Arguments
Applicant’s arguments regarding claims 1-2, 4-8 have been considered but are moot because of the new reference being used in the current rejections.












If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782